Syllabus by
DAY, J.
REAL ESTATE — Negligence (370 N)
(5Í0 Le) In an action for damages against an owner of premises for negli*736gently creating and allowing to exist a fire hazard thereon, as a result of which a fire is claimed to have occurred, causing loss of property by tenants of such owner, proof of the occurence of previous fires-at the same place and under substantially the same conditions as those involved in the action, not too remote in time, which are reported to such owner, is competent, not as showing an independent act of negligence but for the purpose of showing knowledge on the part of such owner of the existence of such fire hazard and tending to show the .common cause of such fires as due to a dangerous condition of such premises.
Marshall, C. J., Kinkade, Jones and Allen, JJ., concur.